Citation Nr: 1451340	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-26 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation for lumbosacral radiculopathy under 38 U.S.C.A. § 1151, based on Department of Veterans Affairs (VA) treatment in May 2007.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by VA's Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified at a November 2011 hearing held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claim file.


FINDING OF FACT

The Veteran's post-operative right lower extremity numbness and pain following right total knee arthroplasty in May 2007 is not additional disability that is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for lumbosacral radiculopathy based on Department of Veterans Affairs (VA) treatment in May 2007 are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter in October 2009 satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a January 2013 supplemental statement of the case.  

The Veteran's VA medical treatment records and private treatment records have been obtained.  The Veteran's Social Security Administration disability determination and the records considered in that determination, were obtained in June 2012.  A VA examination was conducted in May 2012 and an opinion was obtained in December 2012; the record does not reflect that the December 2012 opinion is inadequate.  The rationale provided for the opinion is based on objective findings, reliable principles, and sound reasoning.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


The Veteran contends that compensation benefits are warranted for lumbosacral radiculopathy under the provisions of 38 U.S.C.A. § 1151 secondary to his having undergone a right knee total arthroplasty performed at a VA facility in May 2007.  

Under the applicable criteria, compensation under 38 U.S.C.A. § 1151 shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him or her under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

To determine whether a veteran has an additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the condition after such care, treatment, or examination.  VA considers each involved body part separately.  38 C.F.R. § 3.361(b) (2014). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that the veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless the VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

The Veteran asserts that he has right lower extremity numbness and pain as a result of a May 2007 VA total knee arthroplasty (TKA).  

The June 2007 VA discharge summary following the right (TKA) in May 2007 reflects that, prior to the procedure, the Veteran's activities of daily living had become significantly affected and that he had had no relief from conservative measures.  It was noted that the Veteran was counseled about the risks and benefits of the right TKA by the doctor and had accepted both the risks and the benefits of the procedure.  At discharge, no sign of dislocation or loosening was reported.  His pain was improved, his prognosis was good, and no particular complications with the procedure were noted.  

Although a July 2009 private report reflects that sensory examination revealed diminished pinprick sensation in approximately 10 cm in the circumferential area on the anterior aspect of both knees, it was noted to be relative diminution and not frank numbness.  A nerve conduction study of the right knee in August 2009 was normal, and needle EMG showed no evidence of lumbosacral nerve root irritation, bilaterally.  

Although a post-operative leg length discrepancy was noted on VA examination in January 2011, the record reflects that the Veteran has had TKA on not only the right but also the left.  Regardless, the competent probative evidence does not establish that right total knee arthroplasty in May 2007 resulted in additional disability that is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment.  

The December 2012 VA opinion provided states that TKA does not lead to nerve root irritation because it is distal to the nerve root.  The Veteran's right knee arthritis was noted to be severe and long standing prior to the TKA in 2007, and it was determined that the TKA resulted in excellent alignment and stability.  The conclusion was that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing the 2007 right TKA.  

The VA opinion reflects that postoperative pain and stiffness are known potential risk factors following TKA and was discussed prior to the surgery.  It was noted that, during surgery, the range of motion is ensured to be zero degrees of extension to at least 90 degrees of flexion, and that any limited motion resulting from residual pain and stiffness is due to the Veteran's healing response and therapy.  It was concluded that the Veteran's right knee symptoms following the right TKA in 2007 were reasonably foreseeable.  

The Veteran is competent to report his symptoms.  In reaching a determination, the Board has accorded more probative value to the VA medical opinion.  The rationale provided for the opinion is based on objective findings, reliable principles, and sound reasoning.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Compensation for lumbosacral radiculopathy under 38 U.S.C.A. § 1151, based on Department of Veterans Affairs (VA) treatment in May 2007 is not warranted.


ORDER

Compensation for lumbosacral radiculopathy under 38 U.S.C.A. § 1151, based on a right total knee arthroscopy in May 2007, is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


